Title: To Thomas Jefferson from Thomas Attwood Digges, 13 December 1804
From: Digges, Thomas Attwood
To: Jefferson, Thomas


                  
                     Dr Sir 
                     
                     Warburton W Piscaty. Decr. 13 1804
                  
                  A long confinement to home with a Bileous & attack, & the approaching end of a sister, has prevented me the pleasure of paying my respects to You & receiving those civilities & attentions for which I am very much Your Debtor.
                  I wishd very much to have accompanied the bearer Wm. Mordaunt Esqr to the City today, and to have gratified Him in a wish of personally introducing Him to You; But it is out of my power. I make so free as to intrude this scrawl to You merely for such introduction. Mr. Mordaunt is a Gentn. of respectability & worth—a native of Portugal & whose Family I knew & highly respected when travelling in that Country many years ago. He has spent some years laterly in India, & came from thence in one of our India men to New York—Is here to see & look at our rising Country, & from his high opinion & respect for You I should be sorry He left the City without paying his respects to You. 
                  I am with high esteem Sir Yr very ob Sevt
                  
                     Thos Digges 
                     
                  
               